 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for Region 30, in writing, within 20 days fromthe date of receipt of this Trial Examiner's Decision, what steps the Respondent hastaken to comply herewith.'°"In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, an in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL bargain, upon request, with Teamsters and Chauffeurs Union, LocalNo. 328, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive representative of all the employees inthe bargaining unit described below with respect to rates of pay, wages, hours ofemployment, or other terms and conditions of employment, and, if an under-standing is reached, embody it in a signed agreement.The bargaining unit is:All of our production and maintenance employees, including truckdrivers,but excluding office clerical employees, professional employees, guards, andsupervisors as defined in the Act.WE WILL NOT interrogate employees as to their union interests and activitiesin a manner constituting interference, restraint, or coercion within the meaningof Section 8 (a) (1) of the Act.WE WILL NOT threaten employees with reprisals or promise or grant them bene-fits for the purpose of influencing their union activities or sympathies.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join,or assist Teamsters and Chauffeurs Union, Local No. 328, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected by the provi-sions of Section 8(a) (3) of the Act, as amended.GAFNER AUTOMOTIVE & MACHINE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room 230,744 North Fourth Street; Milwaukee, Wisconsin, Telephone No. 272-8600, Extension3866.,International Union of Operating Engineers LocalNo. 571 AFL-CIOand V.E.Casler and M.W. Casler d/b/a Casler ElectricCompany and International Brotherhood of Electrical Work-ers Local No. 1525, AFL-CIO.Case No. 17-CD-79.January 3,1966.DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the National.: LaborRelations Act, as amended, following the filing of charges under156 NLRB No. 64. INT'L UNION OF OPERATING ENGINEERSLOCAL 571587Section 8 (b) (4) (D) of the Act by V. E. Casler and Al. W. Caslerd/b/a Casler Electric Company, herein called Casler or the Employeralleging that International Union of Operating Engineers, Local No.571, AFL-CIO, herein called Respondent had induced and encouragedemployees to cease work in order to force or require Casler to assignthe disputed work to members of the Respondent rather than toemployees represented by International Brotherhood of ElectricalWorkers, Local No. 1525, AFL-CIO, herein called IBEW. A hear-ing was held before Hearing Officer Robert L. Uhlig on October 12, 13,and 14, 1965.All parties who appeared at the hearing were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearing upon the issues. The rulings of theHearing Officer made at the hearing are free from prejudicial errorand are hereby affirmed. A brief was filed by the Respondent and hasbeen duly considered.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andZagoria].Upon the entire record in the case, the Board makes the followingfindings :1.THE BUSINESSOF THE EMPLOYERThe parties stipulated that Casler is a partnership with its prin-cipal office and place of business located at 1501 Seventh Street, SiouxCity, Iowa, where it is engaged as an electrical contractor performingfabricating and assembly'work including erection of power substationsfor municipal and other governmental utilities. In the course and con-duct of its business operations, the Employer annually performs serv-ices valued in excess of $50,000 in States other than Iowa, wherein itis located.The Employer also annually purchases goods or servicesfrom outside the State of Iowa in excess of $50,000.We find that theEmployer is engaged in commerce within the meaning of the Act andthat it will effectuate the purposes of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that both Local 1525, IBEW,and the Respondent are labor organizations within the meaning ofSection 2 (5) of the Act.M. THE DISPUTEA. The work in disputeOn or about February 10, 1965, Casler contracted with the city ofFremont, Nebraska, to furnish and install equipment which wouldinvolve additions and remodeling of two of its powerplant substations. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe dispute herein occurred at one substation known as the Fal-Texsite.It arose over the operation of a truck-mounted power hoistreferred to as a "high reach," used by Casler in its operations.C. I.Girdler Construction Company, a subcontractor at the Fal-Tex siteand hereinafter referred to as "Girdler," was also affected by thedispute.The machine, manufactured by the Elliott Manufacturing Companyof Omaha, Nebraska, was specially designed in part by Casler to meetthe particular needs of the electrical contracting trade.The primarypurpose of this machine, which can lift up to six men, 45 feet in the air,is to hoist men in a basket to perform electrical work. It is also usedto hoist light-weight electrical equipment into the air for placement.The machine which is mounted on a truck and powered by the truckengine, can be operated from the basket in the air, or from the side ofthe truck on the ground.Casler's employees are electrical workers and Casler assigned anelectrician to operate the "high reach" machine.Members of theRespondent, who were employed by Girdler, claimed that machineshould be operated by engineers and engaged in a work stoppage toprotest Casler's assignment.The work stoppage occurred on June 22and ended on June 26, 1965, when the city of Fremont persuadedCasler to remove the "high reach" equipment from the Fal-Tex site.B. Evidence of conduct violative of Section 8(b) (4) (i) (D)On June 16, 1965, Virgil Cash, business agent of the IBEW, wasapproached by Orva Metzler, business manager of the Respondent, atthe Fal-Tex site.Metzler informed Cash that the electricians shouldnot be doing the work, that the engineers would walk off the job ifthe electricians should continue to operate the "high reach" equipment,and that the matter should be submitted to their respective Inter-nationals for settlement.On June 18, 1965, Cyril Pottebaum, foremanfor Casler, had a conversation with Jim Gilpin, business agent of theRespondent, and was advised by Gilpin that he (Pottebaum) wasgoing to have "trouble" because engineers should be operating the"high reach" equipment.Gilpin thereafter contacted Cash and theyagreed to submit the matter to their respective Internationals, Cashalso agreeing that the electricians would not use the equipment pend-ing the resolution of the dispute by the Internationals.On June 21,Cash received a telegram from the IBEI\T International advising himthat electrical workers were to continue to work the "high reach"equipment.'The following day, Donald Clark, foreman for Girdlerand a member of the Respondent, observed the "high reach" machine1 The record affirmatively indicated that the Internationals never (lid resolve the dis-pute between themselves INT'L UNION OF OPERATING ENGINEERS LOCAL 571589being operated by electricians and decided to walk off the job.2 Clarktestified that he was at no time induced or encouraged to walk off bythe Respondent Union.Metzler testified that he was informed byClark of the walkoff and that he promptly ordered Clark and the otherengineers to return to work, but they refused.Metzler, however,admitted that he neither knew of any disciplinary action taken by theRespondent against the engineers who participated in the walkoffnor did he know of any replacements dispatched by the Respondentto Girdler during the work stoppage. Furthermore, the record indi-cates that Metzler telephoned Casler a few hours after the workstoppage occurred and requested that he employ engineers to operatethe "high reach" equipment, advising him that the engineers would notreturn as long as the "high reach" equipment was run by electricalworkers.C. Applicability of the statuteBefore the Board proceeds with the determination of dispute pur-suant to Section 10(k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8 (b) (4) (D) has been violated.Although the Respondent does not deny that it actively sought to havethe work being done by members of the IBEWV assigned to its ownmembers, it contends that it has not resorted to prohibited methodsin pressing for the work assignment on behalf of its members, specifi-cally disclaiming any responsibility for the work stoppage.BothMetzler and Gilpin testified that they knew nothing about the walkoffin advance and that they neither aided nor abetted the walkoff. Butthe record reveals that Respondent's union steward was among theemployees that engaged in the walkoff and that Metzler telephonedCasler after the work stoppage requesting that work be assigned tohis men.In view of Respondent's claim to the work, its admonishing state-ments of impending trouble made in this regard, the subsequent strikeaction because of the work assignment, followed immediately by arenewed demand for a reassignment to Respondent's members, we findthat the work stoppage was called to further this objective.More-over, even if the Respondent had not actually authorized it in advance,we are of the view that the Respondent ratified the work stoppageinasmuch as its subsequent conduct in this connection was consistentwith the violation alleged.We therefore, conclude that there isreasonable cause to believe that a violation of Section 8(b) (4) (i) (D)has occurred and that the dispute is properly before the Board fordetermination under Section 10 (k) of the Act.2 According to his testimony,he walked off on his own initiative,and as a foremanordered the five other engineers at the site including the steward to leave the job.How-ever,the job superintendent for Girdler Informed Casler Foreman Pottebaum that theoperating engineers walked off the job. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors.The following factors are asserted in support of theclaims of the parties herein :1.Skills and safety of operationsBoth the IBEW and the Respondent contend that the disputed workinvolves skills and training unique to their respective trades.Therecord indicates that Casler specially designedthe "highreach" equip-ment for the work Casler does as an electrical contractor.Caslerwas of the view that the machine should be operated by a trainedelectrician inasmuch as such skills are necessary for safe operation.In this respect, the record indicated that the operator must haveknowledge of energized conductors,hot wires,etc., andknow whatsteps to take in case of an emergency or a line power failure. Further,the operation of the machine around or near electrical lines and otherequipment was shown to be dangerous not only to the operator but toother employees and such knowledge was a prerequisite to the safeoperation of the machine.3Althoughthe Respondent urges that itsmembers have through the years operated similar equipment in thetruck-mounted power hoist category and therefore have developed theskills necessary to operate the "high reach"machine herein,it is clearthat the special nature of the work in the instant case calls for morethan the application of these traditional skills. In these circumstances,the factors of skill s and safety of operation needed to perform the dis-puted work favor the IBEW.2.ContractsThe only collective-bargaining agreement directly relevant here isone between Casler and the IBEW, covering Casler's employees. Butthe contract does not expressly mention the "high reach" equipmentand its language is ambiguousas to coverage of the disputed work.Therefore, we do not regard the contract as a determinative factor.Although Respondent asserts that the disputed work is covered by anagreemententered into between the Associated Contractors EmployerAssociation of Omaha, Nebraska, Inc., and itself, there is no evidencein the record that Caslerwas a memberof that Association. In thesecircumstances,we find that the Respondent had no contractual claimagainst Casler respecting the work in dispute.3Casler stated that it was not sufficient merely to avoid physical contact by the "highreach" with hot wiresUnder some conditions if any part of the machine comes intoa certain"tolerance,"an electrical explosion could occur and people as far as 50 feetaway could be injured INT'L UNION OF OPERATING ENGINEERS LOCAL 5715913.Efficiency and economyCasler assertsthat the assignment was motivated by good businessjudgment and that efficiency and economy dictate that the disputedwork be done by the IBEW. The record showed that Casler's entirebusinesswas tailored to electrical endeavors and electrical employees.Casler was able to obtain well-qualified employees from the IBE117inasmuch as they have all served apprenticeships in that particulartrade.There was also evidence that the "high reach" equipment maybe operated only a fewminutesor few hours a day. Therefore, if thework were assigned to a member of the Respondent Union, Caslerwould be able to have this employee actually working only when the"high reach" machine was in operation.He would then be forcedto pay "stand by" time while the equipment was idle. Therefore, theEmployer's assignment of the disputed work to its electrical employeesis consistentwith efficiency and economy.4.Custom and practiceThe Respondent operates all hoisting equipment in the generalbuilding construction trade in Nebraska except equipment used byelectrical contractors which members of the IBEW operate.Therecord indicates that general contractors in the area frequently sub-contract their electrical work and that while they use various types ofhoisting equipment they are not familiar with the operation of the"high reach" machine.Casler testified that it has always been thecustom and practice for his company to use electrical workers toperform this work. Thus, it is clear that practice favors the claim ofthe IBEW to the work.E. Conclusion, as to the Merits of the disputeOn the basis of the record as a whole,4 and on an appraisal of allthe relevant considerations,we believe that the work in dispute shouldbe awarded to the electrical employees of the Casler Electric Com-pany.The fact that Casler's assignment conforms to its past practiceand is not inconsistent with its collective-bargaining contract with theIBEW, the fact that Casler's employees have sufficient skill to do thework and are thoroughly familiar with the dangers inherent in suchwork, and the consequent economy and efficiency of operation, leadus to conclude that Casler's assignment of the work should not bedisturbed.In addition, the Employer is satisfied with the resultsachieved by its assignment and desires no change. Therefore, we shalldetermine the present dispute by assigning the disputed work toemployees of Casler presently represented by the IBEW, rather than4The parties stipulated that Casler Electric Company and the International Brother-hood of Electrical workers were not bound by the National Joint Board 592DECISIONSOF NATIONALLABOR RELATIONS BOARDto the engineers who are represented by the Respondent Union. Inmaking this determination, we are not assigning the disputed work toLocal 1525, IBEW, or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board herebymakes the following Determination of Dispute.1.Employees employed by Casler Electric Company, currentlyrepresented by International Brotherhood of ElectricalWorkers,,Local No. 1525, AFL-CIO, are entitled to operate the "high reach"hoist equipment operated by Casler Electric Company at the sub-station at the Fal-Tex site, Fremont, Nebraska.2.InternationalUnion of Operation Engineers, Local No. 571,.AFL-CIO, is not and has not been entitled, by means proscribed bySection 8(b) (4) (D) of the Act, to force or require Casler ElectricCompany to assign the above work to its members.3.Within 10 days from the date of this Decision and Determinationof Dispute, International Union of Operating Engineers, Local No.571, AFL-CIO, shall notify the Regional Director for Region 17, inwriting, whether it will or will not refrain from forcing or requiringthe Employer, by means proscribed by Section 8(b) (4) (D), to assignthe work in dispute to engineers, rather than to the employees of CaslerElectric Company.Concren,Inc., d/b/a Great Scot Super Market,and d/b/a Prechteland Osburn Co., and d/b/a Prechtel Co.; John B.Prechtel, aSole Proprietorship,d/b/a Prechtel Co., and d/b/a Prechteland Osburn Co.; John B.Prechtel and James A. Osburn, aPartnership,d/b/a Prechtel and Osburn Co.andRetail StoreEmployees Union,Local 550, Retail Clerks International Asso-ciation,AFL-CIOand Douglas Lockhart,David Byrd andR. Michael Myers, a Committee,Party of Interest and GreatScot Employees'Planning Committee,Party of Interest andGreat Scot Employees'Independent Union,Party of Interestand Great Scot Employees'Committee,Party of Interest.CaseNo. 25-CA-1928.January 5,1966DECISION AND ORDEROn February19, 1965,TrialExaminerJohn F. Funke issued hisDecision in the above-entitled proceeding,finding that RespondentConren,Inc., and John B. Prechtel,had engaged in andwere engaging156 NLRB No. 43.